Exhibit 10.3 (Amended) APM - ECKHARDT FUTURES FUND, L.P. A Delaware Limited Partnership Limited Partnership Interests SELLING AGENCY AGREEMENT Dated as of June 30, 2009 Altegris Investments, Inc.1200 Prospect St. Ste. 400La Jolla, CA Ladies and Gentlemen: APM – Eckhardt Futures Fund, L.P. (the “Fund”), a Delaware limited partnership, is offering its limited partnership interests of various classes (the “Interests) to qualified investors.The offering of Interests (the “Offering”) is exempt from registration under the Securities Act of 1933, as amended (the “Securities Act”), pursuant to Section 4(2) thereof and Regulation D promulgated thereunder and is being conducted pursuant to the terms of the Offering Memorandum dated June 3, 2009 supplied to you by the Fund (references to which shall be deemed to include any and all supplements and amendments thereto and all financial statements, if any, and exhibits that are included therein, referred to collectively herein as the “Memorandum”). All capitalized terms used herein, unless otherwise indicated, shall have the meanings attributed to them in the Memorandum.Altegris Portfolio Management, Inc., d/b/a APM Funds, (the “General Partner”) is the Fund’s general partner. Section 1. Appointment of Selling Agent and Terms of Offering. 1.1 Appointment of Selling Agent.
